DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The description of the reference number “TA” in Fig. 3A is lacking.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13, 23 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al (European Pub. No. EP 3118246 A1).
Regarding claim 1, Fig. 6 of Heo et al broadly discloses the display device comprising: a display panel; and a window disposed on the display panel (i.e. the display device including a display panel and a window on the display panel; wherein the window is the plastic substrate; see [0009]), the window (i.e. the window is the plastic substrate 106) comprising: a base layer (i.e. the plastic support member 310) comprising a first surface (i.e. the top surface of the plastic support member 310) and a second surface (i.e. the bottom surface of the plastic support member 310) opposite to each other; a first inorganic layer (i.e. the first inorganic layer 321; see [0053]) disposed on the first surface of the base layer (i.e. the top surface of the plastic support member 310); a second inorganic layer (i.e. the second inorganic layer 322; see [0053]) contacting the second surface of the base layer (i.e. the bottom surface of the plastic support member 310); and a protective layer disposed either between the base layer and the first inorganic layer (i.e. the first organic layer (i.e. the protective layer) 341 is disposed between the plastic support member (i.e. the base layer) 310 and the first inorganic layer 321 to serve as a buffer with respect to stress caused among (i.e. to protect) the layers; see [0042] and Fig. 6), or on a first portion of the first inorganic layer which is opposite to a second portion of the first inorganic layer facing the base layer  (i.e. the first organic layer (i.e. the protective layer) 341 is disposed on the top surface (i.e. the first portion) of the first inorganic layer 321 which is opposite to the bottom surface (i.e. the second portion) of the first inorganic layer 321 facing the plastic support member (i.e. the base layer) 310; see Fig. 2).
Regarding claim 13, Fig. 2 of Heo et al broadly discloses that the protective layer is disposed on the first portion of the first inorganic layer and contacts the first inorganic layer  (i.e. the first organic layer (i.e. the protective layer) 341 is disposed on the top surface (i.e. the first portion) of the first inorganic layer 321 and contacts the first inorganic layer 321).
Regarding claims 23 and 30, the claims are directed to the window of claims 1 and 13, and are similar in scope to claims 1 and 13.  Therefore claims 23 and 30 are rejected under the same rationale set forth in claims 1 and 13.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al (European Pub. No. EP 3118246 A1) in view of Nishinohara (US Pub. No. 2018/0350892 A1).
Regarding claims 2, 20 and 24, Fig. 6 of Heo et al broadly discloses that the protective layer (341) is disposed between the base layer (310) and the first inorganic layer (321); and the first inorganic layer has a total thickness of about 10 nanometers or greater (i.e. the first inorganic layer may have a thickness of 3µm to 10 µm; see [0024] which is greater than 10 nanometers).  It is noted that the teaching of Heo et al does not specifically disclose that the first inorganic layer comprises a plurality of layers as required.  However, Fig. 5B of Nishinohara broadly discloses the first inorganic layer comprises a plurality of layers  (i.e. the first inorganic insulating film (i.e. the first inorganic layer) 136 may have a structure in which a plurality of insulating films are stacked; see [0043]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the window of the display deice of Heo et al with the feature of the first inorganic layer comprises a plurality of layers as taught by Nishinohara as both Heo et al and Nishinohara are directed to the window of the display deice, so as to provide the stacked layers of the first inorganic layer of the window of the display device.
Regarding claim 22, Fig. 2 of Nishinohara broadly discloses that the display device 100 is folded with respect to a folding axis extending in one direction (see [0048]).

Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al (European Pub. No. EP 3118246 A1) in view of Cheng et al (US Pub. No. 2020/0144545 A1).
Regarding claims 3 and 25, it is noted that the teaching of Heo et al does not specifically disclose an adhesive layer bonding the first inorganic layer and the protective film as required.  However, Fig. 3 of Cheng et al broadly discloses that the protective film disposed on the portion of the first inorganic layer  (i.e. the protective film 14 covers the top surface of the first inorganic layer 131) and an adhesive layer bonding the first inorganic layer and the protective film (i.e. the protective film 14 covers the OLED encapsulation structure 10, the first base film 1411 is adhered by the second base film 1421 which acts as a common adhesive film that is adhered to the first inorganic material layer 131 disposed on the top portion of the OLED encapsulation structure 10 to cover the first inorganic material layer 131 which is disposed on the top portion of the OLED encapsulation structure 10; see [0074] and [0075]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the display deice of Heo et al with the feature of the adhesive layer bonding the first inorganic layer and the protective film as taught by Cheng et al as both Heo et al and Cheng et al are directed to the display deice, so as to provide the protection of the first inorganic layer of the window of the display device.

Allowable Subject Matter
Claims 4-12, 14-19, 21, 26-29, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al (US Pub. No. 2019/0134946 A1) discloses the flexible laminate and flexible display provided with same.
Han et al (US Pub. No. 2020/0274105 A1) teaches the display device.
Guo et al (US Pub. No. 2020/0350512 A1) discloses the display device and method for manufacturing the same.
Oh et al (US Pub. No. 2021/0041601 A1) teaches the cover window and flexible display device including the same.
Park (US Pub. No. 2022/0147170 A1) discloses the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/JOE H CHENG/
Primary Examiner
Art Unit 2626